Citation Nr: 1608082	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to April 1966.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Appeal Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's acquired psychiatric disability was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but not in excess thereof, for an acquired psychiatric disability, to include PTSD, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Veteran's claim for an increased disability rating arises from his disagreement with the initial evaluation assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, and the Veteran has neither identified relevant private treatment records nor indicated that he has been treated a VA facility.  

The Veteran was provided a VA mental health examination in February 2013.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims an increase to his current initial evaluation of 50 percent for PTSD.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

The Veteran has submitted a February 2009 private psychological evaluation report.  He reported a long employment history involving arguments with coworkers but never any physical fighting.  Although he reported an extensive history of bar fighting and listed a tendency to violence as a factor leading to his divorce, he denied any history of physical altercations with his wife.  He described having "squalled and hollered" during his nightmares and possession of numerous guns.  He had a history of alcoholism but had not consumed for more than 20 years.  The psychologist found results consistent with PTSD and depression and assigned a GAF score of 47.  Specifically, the Veteran described re-experiencing, avoidance, and hyperarousal symptoms consistent with PTSD, as well as significant depressive symptoms including anhedonia.  Mental status examination revealed significant cognitive difficulties, in the form of problems with attention, concentration, immediate memory, memory for recent events, and memory for events in the recent past.  Difficulty with impulse control, as evidenced by his suicidality, irritability, and angry outbursts were evident.  The Veteran exhibited difficulties with anxiety and aggression, poor judgment and insight, and homicidal tendencies.

The Veteran underwent a VA examination in February 2013.  He reported symptoms including depressed mood, anxiety, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation without plan or intent.  He reported no current issues with substance abuse, no history of legal problems, and stated that he had never been fired from a job.  The examiner judged the Veteran to be a credible reporter and stated that the Veteran had wide ranging difficulties in diverse areas of functioning.  The examiner diagnosed PTSD and assigned a GAF score of 60, noting meaningful functional decrements broad in nature.  The examiner opined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  Depressive symptoms were noted, but the examiner explained that they were best understood within the context of PTSD.  

In his April 2013 notice of disagreement, the Veteran argued that VA failed to address the February 2009 private psychological evaluation.  He further stated his belief that the February 2013 VA examination had no probative value.

The Board finds that an increased evaluation of 70 percent is warranted.  The Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity.  The Board finds that the evidence supports a higher evaluation of 70 percent, warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  Specifically, the Board notes that the February 2009 private evaluation notes severe symptoms including homicidal tendencies, suicidal ideation, tendencies towards violence, irritability and angry outbursts, and significant cognitive difficulties.  Likewise, the February 2013 VA examination found symptoms such as suicidal ideation and inability to establish and maintain effective relationships.  While it is true that the GAF score assigned by the February 2013 examiner is unusually high for a 70 percent rating, it too is unusually high for the severity indicated by the examination report.  The examiner concluded that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The Board finds that, taken in conjunction with the February 2009 private evaluation and affording all doubt to the Veteran, the higher 70 percent rating is warranted by the symptoms.

The Board further finds that an initial evaluation in excess of 70 percent is not warranted.  A higher evaluation of 100 percent is available for total occupational and social impairment.  The Board finds no evidence of such severe manifestations.  In neither of the Veteran's evaluations was there any indication of gross inappropriate behavior or that he was unable to cooperate with evaluation.  While the evidence indicates severe symptoms, there is no indication that the Veteran has ever been hospitalized for his condition.  Furthermore, the Veteran noted that while his condition caused him to argue with his coworkers, he nevertheless worked for many years and was never fired from a job.  The Board therefore finds that the evidence does not establish total occupational and social impairment, and a higher rating of 100 percent is therefore denied.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including depressed mood, anxiety, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, homicidal tendencies, suicidal ideation, tendencies towards violence, irritability and angry outbursts, and significant cognitive difficulties, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial evaluation of 70 percent, but not in excess thereof, for an acquired psychiatric disability, to include PTSD, is granted, subject to the laws and regulations governing the payment of VA benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


